IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BARBARA L. YODER AND JOSEPH I.               : No. 16 WM 2018
YODER, WIFE AND HUSBAND,                     :
INDIVIDUALLY, AND AS TRUSTEES OF             :
THE YODER FAMILY TRUST NO. 2 AND             :
HARDWOOD MILL TRUST                          :
                                             :
                                             :
             v.                              :
                                             :
                                             :
SUGAR GROVE AREA SEWER                       :
AUTHORITY                                    :
                                             :
PETITION OF: BARBARA L. YODER AND            :
JOSEPH I. YODER, WIFE AND                    :
HUSBAND, INDIVIDUALLY, AND AS                :
TRUSTEES OF THE YODER FAMILY                 :
TRUST NO. 2 AND HARDWOOD MILL                :
TRUST                                        :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.